IN RE: State of Louisiana; — Plaintiff(s); Applying for Writ of Certiorari and/or Review; Parish of Orleans Criminal District Court Div. “G” Number 352-175; to the Court of Appeal, Fourth Circuit, Number 98KA-0580
Writ granted. Because documents the state enclose’ with its application indicate that it complied with the statutory notice provisions of R.S. 40:2608, which provisions themselves comply with constitutional requirements, see Robinson v. Honrahan, 409 U.S. 38, 39-40, 93 S.Ct. 30, 31, 34 L.Ed.2d 47 (1972); State v. $1,4-80, 92-2808, p. 3 (La.App. 4th Cir.5/26/94), 637 So.2d 1255, 1257, the judgments of the district court and court of appeal are reversed and the 1992 forfeiture judgment is reinstated.
CALOGERO, C.J., would grant the docket.
LEMMON, J., not on panel.